Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146680(35)                                                                                          Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices


  IN RE SANDERS, Minors                                            SC: 146680
                                                                   COA: 313385
                                                                   Jackson CC: 11-002828-NA

  ______________________________/

         On order of the Chief Justice, the motion by respondent-appellant to extend the
  time for filing his appeal brief to June 21, 2013, is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
                                                                              Clerk